Name: Commission Regulation (EC) No 2017/97 of 15 October 1997 amending Regulation (EC) No 1237/95 laying down detailed rules for the application of the stabilizer to the yields used for the calculation of the compensatory payments referred to in Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: economic policy;  Europe;  agricultural structures and production;  farming systems;  agricultural policy
 Date Published: nan

 Avis juridique important|31997R2017Commission Regulation (EC) No 2017/97 of 15 October 1997 amending Regulation (EC) No 1237/95 laying down detailed rules for the application of the stabilizer to the yields used for the calculation of the compensatory payments referred to in Regulation (EEC) No 1765/92 Official Journal L 284 , 16/10/1997 P. 0036 - 0036COMMISSION REGULATION (EC) No 2017/97 of 15 October 1997 amending Regulation (EC) No 1237/95 laying down detailed rules for the application of the stabilizer to the yields used for the calculation of the compensatory payments referred to in Regulation (EEC) No 1765/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 1422/97 (2), and in particular Article 12 thereof,Whereas, in order to prevent complicated regionalization plans resulting in actual yields which significantly exceed historical yields, Regulation (EEC) No 1765/92 provides for the reduction of compensatory payments during the following marketing year in proportion to the overrun of the average historical yield resulting from the 1993 regionalization plans or, in the case of Austria, Finland and Sweden, the plan implemented in 1995;Whereas Commission Regulation (EC) No 1237/95 (3), as amended by Regulation (EC) No 769/96 (4), lays down the procedure to be used for determining such overruns and lays down, inter alia, the historical reference yields;Whereas, following a request from Germany to be permitted to apply a national base area with a view to the possible application of Article 2 (7) of Regulation (EEC) No 1765/92, an average historical yield should also be set for that Member State; whereas Regulation (EC) No 1237/95 should therefore be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 In the Annex to Regulation (EC) No 1237/95, against 'Germany`, a yield of '5,66 t/ha` is hereby inserted accompanied by the following footnote: 'Where Article 2 (7) of Regulation (EEC) No 1765/92 is applied.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from the 1997/98 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 12.(2) OJ L 196, 24. 7. 1997, p. 18.(3) OJ L 121, 1. 6. 1995, p. 29.(4) OJ L 104, 27. 4. 1996, p. 12.